DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-4, 7-14, 16, and 19 in the reply filed on November 16, 2022 is acknowledged.

Response to Amendment
This Action is in response to the Amendment filed 11/16/2022.
Claims 1, 4, 7, 12-14, and 16 are amended.
Claims 5-6, 15, 20-22, and 25-26 are cancelled.
Claims 36-40 are added.
Claims 1-4, 7-14, 17-19, and 36-40 are pending. 

Priority
Claims 1-4, 7-14, 17-19, and 36-40 are deemed to have an effective filing date of July 25, 2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 119 (Figure 1).

The drawings are objected to under 37 CFR 1.84 (o) because a legend is required for the box designated by reference numeral “687”.
 CFR 1.84 (o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.  

Examiner Note: The legend can be placed below reference numeral 687, if necessary.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-13, 36-38, and 40 are objected to because of the following informalities:
In claim 12, line 9, the recitation of “to operation” should be --an operation--.  
In claim 13, lines 1-3, the recitation of “wherein adapting operation of the medical device from operation … to operation” should be --wherein the adapting operation of the medical device from the operation … to the operation--.
In claim 36, lines 7-8, the recitation of “from operation … to operation” should be --from the operation … to the operation--.
In claim 37, line 2, the recitation of “from operation … to operation” should be 
--from the operation … to the operation--.  
In claim 38, line 2, the recitation of “from operation … to operation” should be 
--from the operation … to the operation--.
	In claim 40, lines 2-3, the recitation of “transitioning operation … from use … to use” should be --transitioning the operation … from a use … to a use--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 36 are rejected under 35 U.S.C. 102 as anticipated by US Patent Application Publication No. 2018/0085581 to Fung et al. (hereinafter referred to as “Fung”).
Regarding claim 1, Fung discloses a method (e.g., paragraph [0006]), comprising: determining an initial group of operational settings for a medical prosthesis associated with a recipient (e.g., paragraph [0061]: an operational map is clinically determined for a recipient); determining a target group of operational settings for the medical prosthesis (e.g., paragraph [0023]: when one or more perception changes are detected, the hearing prosthesis may initiate one or more action to address the perception changes, which includes adjustments to the recipient’s operational map); determining a recipient-specific adaptation model for transitioning operation of the medical prosthesis from the initial group of operational settings to the target group of operational settings (e.g., Fig. 1B, perception monitoring module 118 and paragraph [0036]: perception monitoring module 118 is configured to use objective measurements to detect/determine changes to a recipient’s perception of sound signals and to adjust the recipient’s operational map to reverse the perception changes); programming the medical prosthesis to operate in accordance with the initial group of operational settings (e.g., paragraph [0020]), with the target group of operational settings (e.g.,  paragraph [0075]: the memory 585 of the medical device is encoded/programmed with software to perform the operations described herein with reference to the sound processor and the perception monitoring module), and the recipient-specific adaptation model (e.g., paragraph [0075]); and initiating, at the medical prosthesis, adaptation from operation with the initial group of operational settings to the target group of operational settings in accordance with the recipient-specific adaptation model (e.g., paragraph [0023]: the techniques are integrated into the hearing prosthesis and the adjustments can be performed outside of the clinic setting/environment). 
 The Examiner notes that Fung describes a recipient-specific adaptation model in that the perception monitoring module of Fung uses objective measurements, such as inner ear responses of the recipient to detect changes and adjusts to compensate for the recipient-specific change (e.g., paragraph [0045]). 
With respect to claim 3, Fung discloses the method of claim 1, wherein determining a recipient-specific adaptation model comprises: determining, based on recipient-specific information (e.g., measured inner ear responses), a rate at which at least a first setting in the initial group of operational settings changes towards a corresponding first setting in the target group of operational settings (e.g., paragraphs [0042]-[0044]: sampling of the inner ear responses can be obtained at a substantially regular rate; and after detecting such changes after an analysis, the adaptation model adjusts the recipient’s operational map).
As to claim 4, Fung discloses the method of claim 1, wherein determining a recipient-specific adaptation model comprises: determining rules for dynamic adaptation of a rate at which at least a first setting in the initial group of settings changes towards a corresponding first setting in the target group settings based on a current environment of the recipient (e.g., paragraphs [0019]: the ability to distinguish acoustic signals in a noisy environment;  [0073]: a system that observes auditory composition and correlates a user-induced reduction in volume when the environment is dominated by low frequency content may be used as an indicator (rule) to adjust the operational map) .
Referring to claim 36, Fung discloses a medical device for use by a recipient (e.g., Fig. 1B), comprising: one or more processors (e.g., paragraph [0032]: sound processor) configured to: obtain an initial group of operational settings (e.g., paragraph [0061]: an operational map is clinically determined for a recipient), a target group of operational settings (e.g., paragraph [0023]: when one or more perception changes are detected, the hearing prosthesis may initiate one or more action to address the perception changes, which includes adjustments to the recipient’s operational map), and a recipient-specific adaptation model (e.g., Fig. 1B, perception monitoring module 118 and paragraph [0036]: perception monitoring module 118 is configured to use objective measurements to detect/determine changes to a recipient’s perception of sound signals and to adjust the recipient’s operational map to reverse the perception changes); program the medical device to operate in accordance with the initial group of operational settings (e.g.,  paragraph [0075]: the memory 585 of the medical device is encoded/programmed with software to perform the operations described herein with reference to the sound processor and the perception monitoring module); and adapt operation of the medical device from operation in accordance with the initial group of operational settings to operation in accordance with the target group of operational settings in accordance with the recipient-specific adaptation model (e.g., paragraph [0023]: the techniques are integrated into the hearing prosthesis and the adjustments can be performed outside of the clinic setting/environment).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0224992 to Kulkarni et al. (hereinafter referred to as “Kulkarni”).
With respect to claim 2, Fung discloses the method of claim 1, but does not expressly disclose that determining a recipient-specific adaptation model comprises: determining, based on recipient-specific information, incremental steps for changing to at least a first setting in the initial group of operational settings towards a corresponding first setting in the target group of operational settings. However, Kulkarni, in a related art: systems and methods for gradually adjusting a control parameter associated with a cochlear implant system, that it was known to those skilled in the art that the control parameters of the sound processor (operational settings) may be gradually adjusting from one level to another by incrementally adjusting the initial value toward the target value (e.g., paragraphs [0016]-[0018] of Kulkarni: gradual adjustment from the initial value to the target value is achieved with incremental steps trending upward toward the target value based on time-based and environmental factors). Accordingly, one of ordinary skill in the art would have recognized the benefits of determining, based on recipient-specific information, incremental steps for changing an initial setting towards a corresponding setting in the target group in view of the teachings of Kulkarni. In order to facilitate patient adaption to the target value, one of ordinary skill in the art would have modified the method of Fung so that the determining a recipient -specific adaptation model comprises, determining, based on recipient-specific information, incremental steps for changing to at least a first setting in the initial group of operation settings towards a corresponding first setting in the target group of operational settings as taught by Kulkarni, and because the combination would have yielded predictable results. 
As to claim 12, Feng discloses the method of claim 1, further comprising: sending the initial group of operational settings (e.g., paragraph [0061]: an operational map is clinically determined for a recipient), the target group of operational settings (e.g., paragraph [0023]: when one or more perception changes are detected, the hearing prosthesis may initiate one or more action to address the perception changes, which includes adjustments to the recipient’s operational map), and the recipient-specific adaptation model to the medical device (e.g., Fig. 1B, perception monitoring module 118 and paragraph [0036]: perception monitoring module 118 is configured to use objective measurements to detect/determine changes to a recipient’s perception of sound signals and to adjust the recipient’s operational map to reverse the perception changes);  operating the medical device using the initial group of operational settings (e.g., paragraph [0061]: the operational map is used to convert sound signals of a given frequency to stimulation); and adapting operation of the medical device from the operation in accordance with the initial group of operational settings to operation in accordance with the target group of operational settings using the recipient-specific adaptation model (e.g. paragraphs [0023], [0049]-[0050], [0062]-[0064]: the electro-acoustic hearing prosthesis 100 compensates for perception change by rebalancing the neural response levels), but does not expressly disclose that the adaptation occurs over a period of time and in a series of incremental steps that are set based on recipient-specific information associated with a recipient of the medical device. However, Kulkarni, in a related art: systems and methods for gradually adjusting a control parameter associated with a cochlear implant system, that it was known to those skilled in the art that the control parameters of the sound processor (operational settings) may be gradually adjusting from one level to another by incrementally adjusting the initial value toward the target value (e.g., paragraphs [0016]-[0018] of Kulkarni: gradual adjustment from the initial value to the target value is achieved with incremental steps trending upward toward the target value based on time-based and environmental factors). Accordingly, one of ordinary skill in the art would have recognized the benefits of the adaptation occurring over a period of time and in a series of incremental steps that are set based on recipient-specific information associated with the recipient of the medical device in view of the teachings of Kulkarni. In order to facilitate patient adaption to the target value, one of ordinary skill in the art would have modified the method of Fung so that the adaptation occurs over time and in a series of incremental steps that are set based on recipient-specific information associated with a recipient of the medical device as taught by Kulkarni, and because the combination would have yielded predictable results.
Claims 7 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claims 1 and 36 above, and further in view of US Patent No. 6,068,652 to Cohen et al. (hereinafter referred to as “Cohen”).
With respect to claims 7 and 39-40, Fung discloses the methods of claim 1 and 36, wherein the medical prosthesis comprises a plurality of electrodes implanted in the recipient (e.g., Figs. 1A-1B and paragraph [0030]), but does not expressly disclose that determining an initial group of operational settings includes determining a first frequency encoding map that includes a first frequency-to-place assignment for the plurality of electrodes; wherein determining a target group of operational settings includes determining a second frequency encoding map that includes a second frequency-to-place assignment for the plurality of electrodes; and wherein determining a recipient-specific adaptation model includes determining a set of rules for transitioning operation of the medical prosthesis from use of the first frequency-to-place assignment to encode sound signals into stimulation signals to use of the second frequency-to-place assignment to encode sound signals into stimulation signals. However, Cohen, in a related art: method and means for calculating electrode frequency allocation, teaches that the sound processor makes use of frequency range to electrode map, which is stored in an EPROM, and matches bands of sound frequencies to one or more electrodes of the electrode array where the frequency map is adjustable by the speech processor so that a characteristic frequency is allocated/assigned for each stimulating electrode (e.g., column 1, lines 58 – column 2, line 8 of Cohen: frequency range to electrode map is stored in EPROM (initial group) is adjustable to a second frequency encoding map) and that instead of making an educated guess or a longhand calculation to determine the characteristic frequency for each electrode, a processing means generates the characteristic frequency data according to a characteristic frequency model (e.g., column 1, line 65 – column 3, line 27+ of Cohen: rules setting the frequency to the electrode map). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of transitioning from an initial frequency-to-place assignment to encode sound signals into stimulation signals to a second frequency-to-place assignment to encode sound signals into stimulation signals in view of the teachings of Cohen. One of ordinary skill in the art would have modified the method of Fung so that the initial group of operational settings is a first frequency encoding map that includes a first frequency-to-place assignment for the plurality of electrodes, the target group of operational settings is a second frequency encoding map that includes a second frequency-to-place assignment for the plurality of electrodes, and the adapting operation of the medical device comprises transitioning operation of the auditory prosthesis from use of the first frequency-to-place assignment encode sound signals into stimulation to use of the second frequency-to-place assignment to encode sound signals into stimulation signals in order to predict with accuracy the characteristic frequency of each electrode of an implanted electrode array as taught by Cohen, and because the combination would have yielded predictable results. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Kulkarni as applied to claim 12 above, and further in view of Cohen.
Fung in view of Kulkarni teaches the method of claim 12, wherein the medical prosthesis is an auditory prosthesis comprising a plurality of electrodes implanted in the recipient (e.g., Fig. 1A and paragraph [0030] of Fung), and wherein adapting operation of the medical prosthesis comprises: transitioning, over a period of time and in a series of incremental steps, operation of the auditory prosthesis from use of the first frequency-to-place assignment to encode sound signals into stimulation signals to use of the second frequency-to-place assignment to encode sound signals into stimulation signals (e.g., paragraphs [0016]-[0018] of Kulkarni: gradual adjustment from the initial value to the target value is achieved with incremental steps trending upward toward the target value based on time-based and environmental factors). Accordingly, one of ordinary skill in the art would have recognized the benefits of transitioning, over a period of time and in a series of incremental steps, operation of the auditory prothesis from an initial or first use to a target or second use in view of the teachings of Kulkarni. In order to facilitate patient adaption to the target value, one of ordinary skill in the art would have modified the method of Fung so that the determining a recipient -specific adaptation model comprises, determining, based on recipient-specific information, incremental steps for changing to at least a first setting in the initial group of operation settings towards a corresponding first setting in the target group of operational settings as taught by Kulkarni, and because the combination would have yielded predictable results.
Fung in view of Kulkarni differs from the claimed invention in that it does not expressly disclose that the first group of operational settings is a first frequency encoding map that includes a first frequency-to-place assignment for the plurality of electrodes, the second group of operational settings is a second frequency encoding map that includes a second frequency-to-place assignment for the plurality of electrodes. However, Cohen teaches that the sound processor makes use of frequency range to electrode map, which is stored in an EPROM, and matches bands of sound frequencies to one or more electrodes of the electrode array where the frequency map is adjustable by the speech processor so that a characteristic frequency is allocated/assigned for each stimulating electrode (e.g., column 1, lines 58 – column 2, line 8 of Cohen: frequency range to electrode map is stored in EPROM (initial group) is adjustable to a second frequency encoding map) and that instead of making an educated guess or a longhand calculation to determine the characteristic frequency for each electrode, a processing means generates the characteristic frequency data according to a characteristic frequency model (e.g., column 1, line 65 – column 3, line 27+ of Cohen: rules setting the frequency to the electrode map). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of transitioning from an initial frequency-to-place assignment to encode sound signals into stimulation signals to a second frequency-to-place assignment to encode sound signals into stimulation signals in view of the teachings of Cohen. One of ordinary skill in the art would have modified the method of Fung in view of Kulkarni so that the initial group of operational settings is a first frequency encoding map that includes a first frequency-to-place assignment for the plurality of electrodes, the target group of operational settings is a second frequency encoding map that includes a second frequency-to-place assignment for the plurality of electrodes, and the adapting operation of the medical device comprises transitioning operation of the auditory prosthesis from use of the first frequency-to-place assignment encode sound signals into stimulation to use of the second frequency-to-place assignment to encode sound signals into stimulation signals in order to predict with accuracy the characteristic frequency of each electrode of an implanted electrode array as taught by Cohen, and because the combination would have yielded predictable results. 

Allowable Subject Matter
Claims 8-11, 13-14, 17, 19, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 7,889,879 to Dillon et al. is directed to a programmable auditory prosthesis with trainable adaption to acoustic conditions and teaches a set of rules formed from votes obtained from the user/recipient and adapting operation from an initial set of operational settings to a target group of operational settings (e.g., column 19, lines 4-48 of Dillon).
	US Patent Application Publication No. 2009/0157143 to Edler et al. is directed to a cochlear implant for processing signal parameters which are adapted for controlling the cochlear implant.
	US Patent Application Publication No. 2011/0264165 to Molnar et al. is directed to a stimulation electrode selection where a processor of therapy system 10 accesses a physiological model, specific to the recipient, from a memory (e.g., paragraph [0035]) and a programmer may initially program the electrodes with initial programs stored in the memory(e.g., paragraph [0085]) where the patient provides feedback to assist the program in identifying potentially beneficial therapy parameter values (target group of operating settings).
	US Patent No. 9,838,804 to Bernardi et al. is directed to methods, systems, and devices for adaptively filtering audio signals where adaptive signal modeling may be used to update the adaptive filter, with model and the initial value of the at least one parameter filter being based on environmental classifier (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792